898 F.2d 153
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jonah L. GANT, Plaintiff-Appellant,v.Sgt. BIDDIX;  Michael Dutton, Warden, Defendants-Appellees.
No. 89-6015.
United States Court of Appeals, Sixth Circuit.
March 14, 1990.

1
Before KENNEDY and RYAN, Circuit Judges, and GEORGE C. SMITH, District Judge.*

ORDER

2
Plaintiff, Jonah Gant, appeals an order of the district court which dismissed his civil rights action.  He now moves for the appointment of counsel.  Upon review of the record and the parties' briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff tendered an application for leave to proceed in forma pauperis and a complaint pursuant to 42 U.S.C. Sec. 1983 in the District Court for the Middle District of Tennessee.  In support of his request for injunctive relief, a declaratory judgment, and monetary damages, he maintained that while he had been incarcerated at the Tennessee State Penitentiary (TSP) in Nashville, a guard, defendant Biddix, had interfered with his rights to access to the courts and due process by illegally confiscating legal materials which he had accumulated in connection with various court actions in which he was involved.  Plaintiff further alleged that the warden at TSP, defendant Dutton, was also liable as he had failed to respond to plaintiff's communications concerning the seizure of his property.  The district court granted the request for pauper status and referred the complaint to a magistrate for review for frivolity under 28 U.S.C. Sec. 1915(d).  After an evidentiary hearing at which both plaintiff and defendants were permitted to call and examine witnesses, the magistrate determined that plaintiff's claims were indeed frivolous.  Despite plaintiff's objections, the district court agreed and dismissed the complaint pursuant to 28 U.S.C. Sec. 1915(d).  Plaintiff then filed this appeal.


4
Based upon a careful review of the record in light of the arguments appearing in the parties' briefs, the court concludes that the district court did not err in dismissing the complaint.   Neitzke v. Williams, 109 S. Ct. 1827, 1831 (1989).  Accordingly, the motion for appointment of counsel is denied and the district court's final judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable George C. Smith, U.S. District Judge for the Southern District of Ohio, sitting by designation